Judgment reversed.

Criminal law. Indictment. Statute. Before Judge Milner. Dade superior court. September term, 1891.
The indictment charged David Kiser “ with the offence of felony, for that the said David Kiser . . did . . wilfully and maliciously injure and damage a certain railroad car commonly called a caboose, the same being then and there attached to and part of a moving train of ears on the Alabama Great Southern Railroad in said county, by then and there shooting leaden balls into said railroad ear, by and with a certain gun loaded with gunpowder and leaden balls, to the injury and damage of the Alabama Great Southern Railroad Company, said car being the property of the said company and of the value of five hundred dollars.” The defendant was convicted and sentenced to the penitentiary for four years. To the overruling of his motion in arrest of judgment he excepted. The grounds of the motion are, (1) that there is no crime charged against him under the laws of this State ; and (2) that there is no allegation in the indictment that the railroad was the road of any chartered company. lie insisted that the only chai’ge set out in the indictment was a charge of malicious mischief, and subjected him only to a sentence as for a misdemeanor.
R. J. & J. McCamy and B. T. Brock, for plaintiff' in error.
A. W. Fite, solicitor-general, contra.